Citation Nr: 0906143	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  03-14 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for spinocerebellar 
degeneration with peripheral neuropathy, including as a 
result of exposure to herbicides in service.

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and R.S.



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 
1971.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. The Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in December 
2004. The Board remanded this claim in May 2005 for further 
development and consideration.

Subsequently, the Board deferred adjudication of this case in 
view of the stay that had been imposed on matters affected by 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Haas v. Nicholson, 20 Vet. App. 
257 (2006). In Haas, the Court reversed a decision of the 
Board denying service connection for disabilities claimed as 
a result of exposure to herbicides. VA disagreed with the 
Court's decision and appealed it to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit). In the 
interim, to avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that might ultimately be 
overturned on appeal, on September 21, 2006, the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by Haas. The claims affected 
by the stay are those based upon herbicide exposure in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam. 
 
In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal 
Circuit reversed and remanded the Court's 2006 Haas decision, 
and effective January 22, 2009 the Board lifted the stay upon 
adjudication of affected cases. Thus, the Board presently 
will proceed with adjudication and disposition of the claims 
in this appeal.
FINDINGS OF FACT

1. The Veteran's spinocerebellar degeneration with peripheral 
neuropathy was not caused or aggravated by any incident of 
active military service, nor may it be presumed to have been 
so caused or aggravated.

2.  As the Veteran does not currently have any service-
connected disability, there is no basis to determine that he 
is unemployable as the result of one or more service-
connected disorders.


CONCLUSIONS OF LAW

1.	The criteria for a grant of service connection for 
spinocerebellar degeneration with peripheral neuropathy, 
including as a result of exposure to herbicides in service, 
are not met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

2.	The criteria for an award of a TDIU are not met. 38 
U.S.C.A. § 1155, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.15, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a NOD or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice letters 
dated from December 2001, February 2002 and October 2005, 
which notified him as to each element of satisfactory notice 
set forth under the Pelegrini II decision. The April 2004 
Statement of the Case (SOC) explained the general criteria to 
establish a claim for service connection, and entitlement to 
a TDIU. The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, a March 2006 supplemental letter provided notice 
concerning both the disability rating and effective date 
elements of a pending claim for benefits.

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). The initial VCAA notice letters dated in 
December 2001 and February 2002 both met this standard since 
they preceded issuance of the June 2002 RO rating decision on 
appeal. 

While the October 2005 notice did not meet the requirement, 
the Veteran clearly has had an opportunity to respond to the 
October 2005 correspondence in advance of the August 2006 
supplemental SOC (SSOC) readjudicating his claims. During 
this time period the RO obtained additional VA outpatient 
records and arranged for further VA examinations. There is no 
indication of any further available evidence or information 
that must be associated with the record. The Veteran has 
therefore had the full opportunity to participate in the 
adjudication of these claims. See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007).              

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining the Veteran's 
service treatment records, records of VA outpatient 
treatment, and records pertaining to disability benefits 
received from the Social Security Administration (SSA), which 
consist of VA medical records contained in the claims folder. 
The Veteran has undergone VA examination pertaining to his 
claim for service connection. See McClendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 
370 (2002). An inquiry with the Wright-Patterson Air Force 
Base hospital to determine if there were available post-
service treatment records for the Veteran indicated that 
there were no corresponding records on file. The Veteran 
testified during a December 2004 Travel Board hearing. He has 
provided several personal statements in support of his 
claims. The record as it stands includes sufficient competent 
evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, no further action is necessary to 
assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 


Analyses of the Claims

Service Connection for Spinocerebellar Degeneration

The Veteran argues that while a member of the U.S. Navy, he 
served in the inland waters of Vietnam, and was exposed to 
the herbicide Agent Orange. From this premise, he argues that 
his disorder was incurred as a result of such exposure. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The law provides that service connection may be granted for 
any current disability that is the result of a disease or 
injury incurred or aggravated during active duty service. 38 
U.S.C.A.§ 1110 (West 2002 & Supp. 2008); 38 C.F.R.§ 3.303(a) 
(2008). Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008). 
 
In order to establish service connection for a claimed 
disorder, there are three essential elements of the claim 
that must be met: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Assuming for the sake of argument only that the Veteran was 
exposed to herbicides as he has alleged, although the Veteran 
has been diagnosed with spinocerebellar degeneration, 
preponderance of the competent (i.e., informed and qualified) 
medical opinion evidence weighs against the claim. 

Pertinent VA law and regulations further provide that a 
Veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange). 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii). Furthermore, 
those diseases that are listed at 38 C.F.R. § 3.309(e) shall 
be presumptively service connected if there are circumstances 
establishing herbicide agent exposure during active military 
service, even though there is no record of such disease 
during service. Generally, the regulation applies where an 
enumerated disease becomes manifest to a degree of 10 percent 
or more at any time after service, with the exception that 
chloracne must manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active service. 38 
C.F.R. § 3.307(a)(6)(ii). 

The provisions for presumptive service connection nonetheless 
do not preclude a claimant from establishing service 
connection with proof of actual direct causation, on the 
basis that his exposure to Agent Orange led to the 
development of the claimed disability after service. See 
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The October 1968 report of in service treatment indicates the 
Veteran reported having had symptoms of a headache and 
dizziness. The impression was a reaction to a flu shot, and 
the recommendation was intake of fluids and bedrest. There is 
no indication that these symptoms resumed at any point during 
Naval service or thereafter, nor were they attributed to any 
toxic exposure. The February 1971 report of the Veteran's 
separation examination is absent mention of any neurological 
complaint or difficulty.

The Veteran's form DD-214 (Report of Separation from Service) 
indicates that he served in the Navy between Apri1 1967 and 
May 1971, and that he received the citations of the Vietnam 
Service Medal and the Vietnam Campaign Medal. The Veteran's 
occupational designation is listed as boiler technician. 

In his January 2002 correspondence, the Veteran stated that 
while stationed in South Vietnam from October 1968 to March 
1969, he stated that while patrolling Vietcong supply routes 
he was stationed in areas that were extensively defoliated 
with Agent Orange. According to the Veteran, in the mid-1980s 
he developed numbness of the hands, legs and feet, and 
difficulty with motor skills and coordination at the same 
time. 

In April 1976, the Veteran obtained treatment from a private 
osteopath complaining of a decrease or change in sensation of 
the left small ring and middle fingers. The impression was 
probable left tardy ulnar nerve palsy. A January 1978 private 
neurosurgical consultation report pertained to evaluation for 
a progressive neurological deficit involving poor use of all 
four extremities, primarily the hands with deterioration of 
fine motor function. There was also some difficulty with 
positional sense in the feet. The physician deferred 
providing a definitive diagnosis pending further testing. 

The report of an April 1988 post-service neurological 
consultation at a military medical clinic indicates the 
Veteran had a long history of ataxia, and some cerebellar 
degeneration shown on a CT scan. The provisional diagnosis 
was cerebellar degeneration. The Veteran completed a 
brainstem auditory evoked response (BAER) test. The 
impression was an abnormal test indicating a lesion or 
lesions in the right brainstem probably in the pons. 

The Veteran underwent VA examination in July 1988 and then 
reported having loss of feeling in the hands, arms, feet and 
legs, along with difficulty in balance, walking, writing, and 
performing simple chores. He stated that he could walk but 
was unsteady and would fall easily. The Veteran reported that 
the symptoms began in 1976 when the hands started having 
numbness. 

The examiner indicated the Veteran had normal motion of all 
areas but the motion was unreliable. He had decreased control 
of all areas, upper and lower extremities. The Veteran had 
difficulty with his gait, with poor diadochokinesis. He had 
an abnormal Romberg. He could not place the heel of his right 
foot on that of his left foot, or run that foot down the 
anterior portion of the calf. The diagnosis was cerebellar 
degeneration.
 
An August 1988 decision issued by the Social Security 
Administration (SSA) found that the Veteran was disabled 
effective May 13, 1988 due to the diagnosis of Freidrich's 
Ataxia. 

Records of VA outpatient treatment include an November 2000 
initial consultation in which he reported having problems 
with his cerebellum since the mid to late 1970s. He had been 
evaluated by a neurologist and at Wright Patterson Air Force 
Base during the mid 1980s but did not obtain conclusive 
answers on his condition. The assessment was ataxia, possibly 
secondary to cerebellar injury or degeneration, rule out 
spinal cord injuries/degenerations; depression; and ulna 
nerve injury on the left arm. 

On a March 2001 evaluation for Agent Orange exposure, the 
Veteran's primary complaint was that about 12 years 
previously he was diagnosed to have cerebellar degeneration. 
The Veteran reported that he was in Vietnam from 1968 to 1969 
and most of the time that he spent there was on a destroyer, 
but he had cruised through rivers and been through jungles 
that had been sprayed with dioxin. The land areas that he had 
been in were identified as the Mekong Delta and Danang. 
An October 2001 neurology consult report stated as an 
impression that the Veteran most likely had progressive 
cerebellar degeneration, possibly from alcohol which he quit 
drinking two years previously. An MRI was consistent with 
this finding. The November 2001 report from a physician's 
assistant provides the assessment of atrophy of the 
cerebellum, possibly due to Agent Orange exposure. 

A March 2002 neurology consult report states an impression of 
a longstanding history of gait ataxia, slowly progressive, 
and a more recent history of progressive profound peripheral 
neuropathy, also with mild tremor, with sparing of the bulbar 
system, and a history of prior alcohol abuse. The physician 
stated a differential diagnosis that included: 1) 
neurodegenerative disorder, possible sporadic spinocerebellar 
atrophy, or adult onset Freidrich's ataxia (given profound 
neuropathy); 2) prior alcohol abuse, but that would not 
explain the progression of symptoms since discontinuation of 
alcohol; 3) less likely, Agent Orange or other toxin 
exposure. 

A September 2004 follow-up evaluation report states the 
subjective history of several years of spinocerebellar 
disease and cerebellar atrophy which according to the Veteran 
had all been presumed due to Agent Orange exposure. The 
assessment was in part cerebellar degeneration, gait ataxia, 
and fine tremors.

Pursuant to VA's duty to assist the Veteran in the 
development of his claim, the Veteran underwent a VA 
neurological examination in June 2006, specifically to 
ascertain whether the claimed spinocerebellar degeneration 
was related to prior exposure to herbicides in Vietnam. The 
examiner initially indicated having reviewed the claims file 
including VA and private treatment history. Following a 
medical history review, the examiner observed that the 
Veteran was a prior heavy alcohol consumer. MRIs had been 
completed showing widespread cerebral and cerebellar atrophy. 
From review of the record, there was no indication of genetic 
testing or cerebrospinal fluid analysis. The Veteran had not 
had a recent EMG study as the neurologist felt it would not 
change the differential diagnosis or treatment plan.  

The examiner reported that after review of the Veteran's 
records and the current syndromes associated with Agent 
Orange disability, the Veteran's neurologic syndrome was not 
associated with herbicide exposure during active duty.

The question of the etiology of a disease or disorder is 
quintessentially a medical issue, which requires competent 
medical opinion. By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 
Because the veteran is not a medically trained professional, 
he is not competent to offer an opinion as to a diagnosis, or 
the cause of a disorder. Cromley v. Brown, 7 Vet. App. 376 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Here, although there were initial mentions of herbicide 
exposure as a cause of the Veteran's disorder, a 
comprehensive and informed VA medical examination has not 
found such a nexus, even assuming that the Veteran was 
exposed to herbicides as he alleges. The opinion provided was 
grounded in reviewing the complete treatment history. See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (indicating 
that access of examining physician to the claims file is a 
key factor in evaluating the probative value of a medical 
opinion). The basis included reference to events from medical 
history, and analysis of what medical conditions generally 
are more likely to have originated from an incident of 
herbicide exposure. 

Several of the opinions of VA medical professionals who have 
evaluated the Veteran provide consistent findings. For 
instance, the November 2000 outpatient consultation provided 
a diagnosis of ataxia, possibly due to cerebellar injury or 
degeneration. A neurologist in October 2001 identified prior 
alcohol use as a likely contributing factor. Additionally, a 
March 2002 neurologist's differential diagnosis listed Agent 
Orange or other toxin exposure as the least probable 
etiology.

The Board has carefully considered the Veteran's argument, as 
raised through his representative during the December 2004 
hearing that medical science has not been able to rule out 
such a connection, coupled with evidence submitted shortly 
after the hearing, accompanied by a waiver of RO 
consideration. However, that the medical community has not 
been able to ascertain such a connection does not amount to 
such reasonable doubt that would warrant the granting of 
service connection, as it would amount to speculation. The 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); see Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  
  
For these reasons, the Board is denying the claim on appeal 
for service connection for spinocerebellar degeneration with 
peripheral neuropathy, including as the result of herbicide 
exposure. Since the preponderance of the evidence is 
unfavorable on this claim, the benefit-of-the-doubt doctrine 
is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TDIU

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is 
less than total, where the disabled person is unable to 
secure and maintain substantially gainful employment because 
of the severity of his service-connected disabilities. If 
there is only one such disability, it must be ratable at 60 
percent or more. Provided instead, there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional service-
connected disability to bring the combined rating to at least 
70 percent. 38 C.F.R. §§ 4.15, 4.16 (2008). 

If the claimant does not meet the minimum percentage rating 
requirements of § 4.16(a) for consideration of a TDIU, he or 
she may still be entitled to the benefit sought where the 
circumstances of the case present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards to warrant a 
TDIU on an extra-schedular basis. 38 C.F.R. §§ 3.321(b)(1), 
4.16(b) (2008). 

While the procedures for assignment of a total disability 
rating on an extraschedular basis would require referral to 
the RO for further disposition, where the record does not 
contain evidence that would render such claim plausible the 
Board may deny entitlement to an extraschedular evaluation in 
the first instance. VAOPGCPREC   6-96 (Aug. 16, 1996). See 
also Floyd v. Brown, 9 Vet. App. 88, 95 (1995). 

The Veteran currently does not have any service-connected 
disabilities.               
Consequently, there is no possibility that this case could 
meet the schedular requirements for a TDIU rating set forth 
in 38 C.F.R. § 4.16(a), or for that matter, warrant a 
referral for purpose of establishing entitlement to an 
extraschedular evaluation. 38 C.F.R. §§ 3.321(b)(1), 4.16(b)

The assignment of a TDIU requires that the claimant be found 
unemployable by reason of one or more service-connected 
disabilities, and any such determination cannot possibly be 
made in this case. The criteria for a TDIU have not been met. 
Where, as here, the law and not the evidence is dispositive, 
the claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for spinocerebellar degeneration with 
peripheral neuropathy, including as a result of exposure to 
herbicides in service, is denied.

Entitlement to a TDIU is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


